Citation Nr: 0700873	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  05-08 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease (DDD) L4-L5 and L5-S1 with spondylolisthesis and 
right lateral cutaneous nerve dysfunction.

2.  Entitlement to service connection for asthma.

3.  Entitlement to service connection for patellofemoral 
syndrome, left knee, to include as secondary to service-
connected right knee disability.

4.  Entitlement to service connection for hearing loss, left 
ear.

5.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services



ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from March 2003 to 
February 2004.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of  September 2004 and June 2005 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia.

In the September 2004 rating decision, the RO denied service 
connection for degenerative disc disease with 
spondylolisthesis and right lateral cutaneous nerve 
dysfunction, asthma, and patellofemoral syndrome, left knee.  
By a June 2005 rating decision, the RO denied service 
connection for hearing loss, left ear, and bilateral 
tinnitus.

The Board's decision on the claims for service connection for 
DDD L4-L5 and L5-S1 with spondylolisthesis and right lateral 
cutaneous nerve dysfunction; asthma; hearing loss, left ear; 
and tinnitus are set forth below.  The claim for service 
connection for patellofemoral syndrome, left knee, to include 
as secondary to service-connected right knee disability is 
addressed in the remand following the order; this matter is 
being remanded to the RO, via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when 
further action, on his part, is required.


FINDINGS OF FACT

1.  The competent medical evidence is in equipoise as to 
whether the veteran's low back disability was aggravated 
during active service.


2.  Asthma existed prior to active service and underwent a 
permanent worsening during service.

3.  The veteran does not have a current left ear hearing loss 
disability for VA compensation purposes.

4.  There is no competent medical evidence or opinion that 
establishes a nexus between any current tinnitus and military 
service.


CONCLUSION OF LAW

1.  Resolving all reasonable doubt in favor of the veteran, 
degenerative disc disease with spondylolisthesis and right 
lateral cutaneous nerve dysfunction was aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.306 (2006).

2.  Asthma was aggravated by active service. 38 U.S.C.A. §§ 
1110, 1111, 1131, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306 
(2006).

3.  The criteria for service connection for hearing loss, 
left ear are not met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 
(2006).

4.  The criteria for service connection for bilateral 
tinnitus are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (2006).

With respect to VA's duty to notify, the RO sent letters to 
the veteran in April 2004 and in March 2005 which asked him 
to submit certain information, and informed him of VA's 
responsibility concerning obtaining evidence to substantiate 
his claims.  In accordance with the requirements of the VCAA, 
the letters informed the veteran what evidence and 
information VA would be obtaining, and essentially asked the 
veteran to send to VA any information he had to process the 
claims.  The letter also explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records. 
VA informed the veteran what he needed to substantiate his 
claims on appeal.  In view of this, the Board finds that the 
Department's duty to notify has been fully satisfied with 
respect to each claim on appeal.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that VCAA notice be sent to a claimant before the initial 
adjudication of his claim.  That was accomplished in this 
case, as the April 2004 and March 2005 letters were sent to 
the veteran prior to the issuance of the September 2004 and 
June 2005 rating decisions, respectively.

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the veteran to include his service medical records, VA and 
private treatment records.  The RO also arranged for the 
veteran to undergo a QTC examination in June 2004, the report 
of which is of record.  Significantly, neither the veteran 
nor his representative has identified, and the record does 
not otherwise indicate, existing evidence pertinent to the 
claims on appeal not already of record.  

Finally, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, supra.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection as secondary 
to a service-connected disability.  The veteran was also 
provided notice of the type of evidence necessary to 
establish to establish a disability rating or an effective 
date for each of the disabilities on appeal in a March 2006 
letter.  Thus, the Board finds that there is no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  Service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d). A grant of service connection requires 
findings as to the existence of a current disability and a 
connection between the veteran's service and the disability.  
Watson v. Brown, 4 Vet. App. 309 (1993).

At the time of the service entrance examinations, those 
persons entering military service are presumed to be in sound 
physical and mental condition, except for those disorders, 
disease, or other "infirmities" that are noted on their 
service entrance physical examination.  For those disorders 
that preexisted service and were worsened or "aggravated" 
during such service, a veteran may obtain service connection.  
38 U.S.C.A. §§ 1110, 1111, 1153 (West 2002).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Clear and unmistakable evidence (obvious and 
manifest) is required to rebut the presumption of aggravation 
where pre-service disability underwent an increase in 
severity during wartime service.  This includes medical facts 
and principles which may be considered to determine whether 
the increase is due to the natural progress of the condition. 
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence in the record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).

The court has held that intermittent or temporary flare-ups 
during service of a preexisting injury or disease do not 
constitute aggravation.  Rather, the underlying condition 
must have worsened.  See Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because of an 
approximate balance of positive and negative evidence that 
does not satisfactorily prove or disprove the claim.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

A.  Back Condition

The veteran contends that his degenerative disc disease with 
spondylolisthesis and right lateral cutaneous nerve 
dysfunction was aggravated as a result of his active duty 
service.

Medical records prior to the veteran's active military 
service includes an August 1999 private medical records 
reflecting that the veteran complained of increasing back 
symptoms stemming from a back problem that he had for several 
years.  X-rays revealed spondylolisthesis of the lumbar spine 
with no significant degenerative changes.  The veteran was 
not on active duty with the National Guard at this time.

A November 1999 private medical record indicates that an MRI 
showed some degenerative changes at L3-L4 and L4-L5 with a 
grade I spondylolisthesis at L5-S1.  Multiple disc 
protrusions were noted. 

A periodic physical examination performed in May 2001, prior 
the veteran's active military service, indicates no 
abnormalities of the spine and the veteran was found 
qualified for retention.  However, in this case, the 
presumption of soundness is rebutted by clear and 
unmistakable evidence to the contrary.  This is apparent in 
the  November 1999 private medical record prior to the 
veteran's active military service.   Furthermore, in a July 
2003 service memorandum for physical evaluation finding that 
the veteran did not meet retention standards due to the 
probable disqualifying diagnosis of degenerative disc disease 
lumbar spine, the examining physician specifically indicated 
that the status of the veteran's back condition was that it 
existed prior to service and was service aggravated.  

In a September 2003 Medical Evaluation Board (MBE) decision, 
the veteran's was diagnosed with degenerative joint disease 
of the lumbar spine. The examining physician indicated that 
this disability existed prior to the veteran's period of 
active service with the National Guard.  On physical 
examination, it was noted that the veteran joined the 
National Guard in January 1981 and his unit was activated for 
active duty in February 2003.  The veteran reported first 
injuring his back in the early 1990s after lifting a bag of 
coffee beans, which did not occur while on active duty.  The 
diagnosis was degenerative joint disease (DJD) of the lumbar 
spine.  The MBE decision indicated that the veteran's low 
back disability was not permanently aggravated by service.  
The veteran was placed on a permanent P3 profile resulting in 
his subsequent discharge from active service.  

A June 2004 VA QTC examination reflects that the veteran was 
suffering from a low back condition L4, L5, and S1 that the 
veteran reported existed since 1991.  The veteran reported 
reoccurring pain in the lower back with pain that traveled 
down his right leg to his knee.  The diagnosis was L4-5, L5-
S1 DJD with DDD and L5-S1 spondylothesis with right lateral 
cutaneous nerve dysfunction.  

In the veteran's March 2005 substantive appeal (VA Form 9) he 
asserted that his lower back started giving him problems in 
April 2003 while stationed at Ft. Steward, Georgia.  He 
furthered that it continued to give him severe problems while 
on active duty and progressively got worse.  The veteran 
maintained that his pre-existing back condition was clearly 
aggravated by active duty as attested to by the July 2003 
physical evaluation findings.  

The Board finds that the private medical records clearly show 
that the veteran's current back disability is the same as the 
back disability that was determined to have been permanently 
aggravated during service as noted in the July 2003 service 
medical record.  Although the September 2003 MBE record 
provides conflicting evidence on whether the veteran's 
preexisting back disability was service aggravated, the Board 
finds that there is competent evidence to show that the 
veteran's current back disability is worse when comparing the 
diagnosis during service with the diagnosis post-service from 
the June 2004 QTC examination.  

Accordingly, the Board finds that the evidence of record 
supports a conclusion that it is at least as likely as not 
that the veteran's DDD with spondylolisthesis and right 
lateral cutaneous nerve dysfunction preexisted his period of 
active service and was permanently aggravated by his service.  
Therefore, resolving all reasonable doubt in the veteran's 
favor, the Board finds that entitlement to service connection 
for DDD with spondylolisthesis and right lateral cutaneous 
nerve dysfunction is warranted.

B.  Asthma

The veteran contends that his pre-existing asthma condition 
was aggravated by his active duty military service.  

A May 2001 self-report of medical history for the military 
reflects that the veteran reported a history of asthma.  An 
examiner noted that the veteran's asthma was controlled with 
medication on an as needed basis. The veteran was not on 
active duty at this time.   Based on the foregoing, the Board 
finds that there is clear and unmistakable evidence that the 
veteran's asthma preexisted his entrance into active service 
in March 2003.

Moving to the question of whether the preexisting disability 
was aggravated in service, the record contains sufficient 
medical evidence addressing this issue.

An April 2003 army medical record reflects that the veteran 
provided a history of asthma that he treated with Albuterol.  
The veteran complained of difficulty with breathing.  He was 
diagnosed with asthma, bronchitis, and an upper respiratory 
infection.  

An August 2003 army medical record reflects that the veteran 
reported a history of childhood asthma.  The examiner noted 
that the veteran had exacerbation with gas chamber.  The 
veteran used an albuteral inhaler on an as needed basis.  

A June 2004 QTC examination report reflects that the veteran 
had asthma and that the condition had existed for 23 years.  
From this condition, he has a cough with purulent sputum and 
shortness of breath with walking 1 city block.  He also 
stated that he had asthmatic attacks with upper respiratory 
infections.  The examiner stated that the veteran's asthma 
was specifically worsened by sickness and walking though gas 
chambers/inhaling chemicals.  

Upon review, in light of the August 2003 service medical 
record noting that the veteran had exacerbation of his asthma 
with gas chamber exposure along with the June 2004 QTC 
findings, the Board finds that the QTC examiner's statement 
establishes that the veteran's current asthma was permanently 
worsened due to his exposure to the gas chamber and inhaling 
chemicals during active service and is thus the result of in-
service aggravation of pre-existing asthma.  In view of the 
foregoing, the Board concludes that service connection for 
asthma based on aggravation is warranted.

C.  Hearing Loss, Left ear

The veteran contends that he developed left hear hearing loss 
while on active duty and has continued since that time.  

In order to establish service connection for the claimed 
disorder, the following must be present: medical evidence of 
a current disability; medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

For VA benefits purposes, impaired hearing is considered to 
be a disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 
decibels (db) or greater; the thresholds for at least three 
of these frequencies are 26 db or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See 38 C.F.R. § 3.385.

Service medical records include September 2003 audiometric 
examination of the veteran's hearing showed left ear puretone 
thresholds 0, 0, 15, 20, and 15 decibels at 500, 1,000, 
2,000, 3,000, and 4,000 decibels Hertz, respectively. 

A December 2004 VA audiology record reflects that the veteran 
had normal hearing from 250-4000Hz, with borderline 
normal/mild sensorineural hearing loss at 6000 Hz.  

A March 2006 VA otolaryngology record notes an impression of 
very mild high frequency sensorineural left ear hearing loss.  
No audiometric results were provided.  

A March 2006 VA audiology record notes that results from 
audiometry testing indicated no significant changes in pure 
tone sensitivity for the veteran's slightly asymmetric 
hearing.  His hearing was bilaterally within normal limits, 
but less sensitive left ear and less sensitive 4000 threshold 
right ear.  Word recognition scores were excellent, 92 
percent in the left ear improving to 100 percent at a 
slightly higher presentation level.  The examiner noted that 
the veteran was advised that his hearing appeared essentially 
stable.  The impression was very mild high frequency 
sensorineural hearing loss of the left ear.

Turning first to the question of current disability, the 
Board notes while the veteran has been diagnosed with very 
mild high frequency sensorineural left ear hearing loss, 
there are no audiometry findings establishing that the 
veteran, in fact, has left ear hearing loss to an extent 
recognized as a disability for VA purposes, as defined by 38 
C.F.R. § 3.385.  Thus, for VA purposes, any current left ear 
hearing loss the veteran experiences is not a disability. 

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Accordingly, in the absence of 
competent evidence of the claimed disability, there can be no 
valid claim for service connection.  See Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  In the instant case, the claim for service 
connection for hearing loss, left ear must be denied because 
the first essential criterion for a grant of service 
connection-current evidence of a chronic "disability" upon 
which to predicate a grant of service connection-has not been 
met.

In arriving at the decision to deny the claim, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the competent 
evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

D.  Bilateral Tinnitus

The veteran's DD-214 reflects that the veteran's military 
occupational specialty (MOS) was system support system 
specialist.  Service medical records are negative for any 
complaints, treatment or evaluation for tinnitus.  

A December 2004 VA audiology record reveals that the veteran 
complained of periodic tinnitus, greater in the left ear, 
lasting only a few seconds.  No diagnosis was provided. 

A March 2006 otolaryngology record reflects an impression of 
tinnitus secondary to very mild high frequency sensorineural 
left ear hearing loss.  There is no other opinion as to 
etiology.

While the medical evidence shows that the veteran was 
diagnosed with tinnitus in March 2006, the Board points out 
that there is no competent medical evidence of a nexus 
between currently diagnosed tinnitus and service, and neither 
the veteran nor his representative has presented or alluded 
to the existence of any such evidence.

Moreover, the Board also finds that the only evidence of any 
relationship between the veteran's period of active service 
and a current diagnosis of tinnitus, is solely limited to the 
assertions advanced by the veteran.  The veteran is certainly 
competent to testify as to his symptoms, to include ringing 
in the ears.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  However, as a layperson, he is not qualified to 
render a medical diagnosis, or an opinion concerning a 
question of medical causation or medical etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In the absence of competent medical evidence showing that the 
veteran's currently diagnosed tinnitus is related to his 
period of active service, the Board must find that the 
preponderance of the evidence is against the claim; the 
benefit-of-the doubt doctrine is inapplicable and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for degenerative disc disease (DDD) with 
spondylolisthesis and right lateral cutaneous nerve 
dysfunction is granted.

Service connection for asthma is granted.

Service connection for hearing loss, left ear, is denied.

Service connection for tinnitus is denied.



REMAND

In the veteran's March 2006 substantive appeal (VA Form 9), 
he asserted that VA therapists indicated that the veteran was 
probably experiencing problems with his left knee because he 
was tending to favor it because of this right knee 
disability.  

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
service, or, on a secondary basis, for disability that is 
proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 
3.303(a), 3.310(a) (2006).  Section 3.310(a) has been 
interpreted to permit service connection not only for 
disability caused by service-connected disability, but also 
for the additional degree of impairment resulting from 
aggravation of a nonservice-connected condition by a service-
connected disability.  See Allen v. Brown, 7 Vet. App. 439, 
448 (1995). 

Although the veteran was afforded a QTC examination in June 
2004 in which he was diagnosed with left knee patellofemoral 
syndrome, no opinion was provided as to the etiology of the 
veteran's left knee condition.  Therefore, the Board finds 
that further medical examination and opinion, based on full 
consideration of the veteran's documented medical history, 
that resolves the question of whether the veteran's current 
left knee condition is medically related to service or to his 
service-connected right knee disability, is needed to fairly 
resolve the claim on appeal.  See 38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2006).

Accordingly, the RO should arrange for the veteran to undergo 
VA orthopedic examination, by a physician, at an appropriate 
VA medical facility.  The veteran is hereby advised that 
failure to report to any scheduled examination, without good 
cause, may result in a denial of the claim.  See 38 C.F.R. § 
3.655 (2006).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  Id.  If the veteran 
fails to report to the scheduled examination, the RO must 
obtain and associate with the claims file copies of any 
notice(s) of the date and time of the examination sent to the 
veteran by the pertinent VA medical facility.

The veteran was not given notice of the type of evidence 
necessary to substantiate a claim of secondary service 
connection for a left knee disability.  The veteran should be 
provided this notice.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:
 
1.  With respect to the veteran's claim 
for service connection for a left knee 
disability, including as secondary to the 
service-connected right knee, the RO 
should send the veteran and his 
representative a letter explaining the 
VCAA, to include the duty to assist and 
notice provisions contained therein.  
Among other things, the letter should do 
the following:  (1) inform the claimant 
about the information and evidence not of 
record that is necessary to substantiate 
the claim of service connection, to 
include secondary service connection; (2) 
inform the claimant about the information 
and evidence that VA will seek to 
provide; (3) inform the claimant about 
the information and evidence the claimant 
is expected to provide; and (4) request 
or tell the claimant to provide any 
evidence in the claimant's possession 
that pertains to the claim, or something 
to the effect that the claimant should 
"give us everything you've got 
pertaining to your claim(s)."  

The notice should also include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal.  

2.  The RO should obtain from the 
Augusta, Georgia VA medical center copies 
of all outstanding records of evaluation 
and/or treatment of the veteran's knees. 
In requesting these records, the RO 
should follow the current procedures of 
38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.

3.  After all available records and/or 
responses have been associated with the 
claims file, the RO should arrange for 
the veteran to undergo VA orthopedic 
examination, by a physician, at an 
appropriate VA medical facility.  The 
entire claims file must be made available 
to the physician designated to examine 
the veteran, and the report of 
examination should reflect consideration 
of the veteran's documented medical 
history and assertions.  All indicated 
tests and studies should be accomplished, 
and all clinical findings should be 
reported in detail and correlated to a 
specific diagnosis.

The examiner should render an opinion 
whether, consistent with sound medical 
principles, it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that the veteran's left knee 
patellofemoral syndrome is (a) medically 
related to service, or (b) was caused or 
is aggravated by the veteran's service-
connected right knee disability.  If 
aggravation of the nonservice-connected 
left knee condition by the service-
connected right knee disability is found, 
the examining physician should attempt to 
quantify the degree of additional 
disability resulting from the 
aggravation.

The examiner should set forth all 
examination findings, along with the 
complete rationale for the opinions 
expressed, in a printed (typewritten) 
report.

4.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

5.  To help avoid any future remand, the 
RO must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND. 
If any action is not undertaken, or is 
undertaken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  Readjudicate the issue of entitlement 
to service connection for patellofemoral 
syndrome, left knee, to include as 
secondary to the veteran's service-
connected right knee disability in light 
of Allen v. Brown, 7 Vet. App. 439 
(1995).  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response before the claims 
file is returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


